Title: From John Adams to Charles Francis Adams, 10 August 1816
From: Adams, John
To: Adams, Charles Francis



My dear Charles!
post 10 Aug. 1816

Do you See, in these Plays of Terence, which are the Translations from Menander, the Character of the Athenians? Are not the Slaves Superior Beings to the Citizens? Every Smart Expression; every brilliant Image, every Moral Sentiment is in the Mouth of a Slave.
To be Sure, however, Masters and Slaves are nearly on a Level, in Principles of Conduct.
A.